J-S77027-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

AARON ANDERSON A/K/A ANDRE HULL

                            Appellant                       No. 673 EDA 2014


            Appeal from the Judgment of Sentence February 4, 2014
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0013285-2012


BEFORE: STABILE, J., JENKINS, J., and STRASSBURGER, J. **

MEMORANDUM BY JENKINS, J.:                             FILED DECEMBER 22, 2014

        Aaron Anderson appeals from his judgment of sentence. We affirm.

        On February 4, 2014, Aaron Anderson entered a negotiated guilty plea

to third degree murder, possession of an instrument of crime and prohibited

offensive weapons1.          The trial court sentenced him to 25-50 years’

imprisonment. On February 7, 2014, Anderson filed a timely post-sentence

motion to withdraw his guilty plea.            On February 11, 2014, the trial court




____________________________________________


**
     Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. §§ 2502, 907, and 908, respectively.
J-S77027-14



denied Anderson’s motion2.            Anderson filed a timely appeal, and both

Anderson and the trial court complied with Pa.R.A.P. 1925.

       The relevant facts are as follows: Anderson was charged with shooting

Rahspe Athy three times with a sawed-off shotgun on July 26, 2012. N.T.,

2/4/14, p. 12 (guilty plea hearing transcript).        The Philadelphia Medical

Examiner’s Office pronounced Athy dead as a result of multiple gunshot

wounds. Id.

       On February 4, 2014, Anderson executed a written guilty plea

colloquy3 in which he admitted to committing the crimes of third degree

murder, possession of an instrument of crime, and possession of a

prohibited offensive weapon.           Guilty Plea Colloquy, Page 1 of 4, "THE

CHARGES".       Anderson also agreed in the colloquy: "The facts of the case

have been read to be me. The crimes and elements of the crime(s) have

been explained to me.         I committed the crime(s), and that is why I am
____________________________________________


2
  The trial court’s order denying Anderson’s post-sentence motions was not
in the certified record. On April 16, 2014, this Court entered a rule to show
cause why this appeal should not be quashed as interlocutory due to the lack
of an order denying Anderson’s post-sentence motions.           In response,
Anderson’s attorney filed a copy of the order with the trial court, which
transmitted the order to this Court in a supplemental record. Therefore, we
will not quash this appeal.
3
  Anderson’s written guilty plea colloquy was not in the certified record, but
the Commonwealth moved to add the written colloquy to the record under
Pa.R.A.P. 1926.       On October 27, 2014, this Court granted the
Commonwealth’s motion. The trial court thereupon added the guilty plea
colloquy to the record and transmitted it to this Court.



                                           -2-
J-S77027-14


pleading guilty." Id., Page 3 of 4, "FACTS OF MY CASE AND ELEMENTS OF

CRIME(S)." Lastly, Anderson agreed: "I cannot come back to court later and

say that I was not guilty. Once I plead guilty, I can no longer complain that

I was innocent and did not commit the crime." Id., Page 3 of 4, "GIVING UP

DEFENSES".

      After signing the colloquy form, Anderson appeared before the court

and entered a guilty plea to the aforementioned crimes.      Anderson stated

under oath that he was not under the influence of any drugs or alcohol that

would affect his ability to understand what he was doing. N.T., 2/4/14, pp.

8-9. He agreed that (1) he was entering the agreement knowingly and of

his own free will; (2) he had spoken to his attorney, his investigator and his

family concerning the negotiations; (3) all of his questions had been

answered; and (4) he was satisfied with his attorney.         Id., pp. 9-10.

Anderson listened to the Commonwealth’s recitation of the facts alleged

against him and then entered guilty pleas to the aforementioned offenses.

Id., pp. 12-13. The court determined that Anderson knowingly, voluntarily

and intelligently entered into this guilty plea and accepted his plea. Id., p.

14. The court then immediately imposed sentence. Id., pp. 22-23.

      Three days after pleading guilty and receiving a lengthy sentence of

imprisonment, Anderson moved to withdraw his guilty plea.         His motion

stated in relevant part: “[Anderson] has indicated through his mother that

he is taking responsibility for someone else who is the actual shooter.


                                    -3-
J-S77027-14


[Anderson] prays the Honorable Court allow him to withdraw his plea and

proffer to the Commonwealth the actual shooter. . .” Motion To Withdraw

Guilty Plea, ¶¶ 2-3. The trial court denied this motion without a hearing.

      Anderson raises a single issue in this appeal: “Whether The Court

erred when it denied the Appellant's motion to withdraw his guilty plea

without a hearing on February 11, 2014 where he advised the court and the

Commonwealth that he wanted to proffer as to whom the real shooter was?”

Brief for Appellant, p. 5.

      A defendant who attempts to withdraw a guilty plea after sentencing

must demonstrate prejudice on the order of manifest injustice before

withdrawal is justified.     Commonwealth v. Muhammad, 794 A.2d 378,

383 (Pa.Super.2002). “A plea rises to the level of manifest injustice when it

was entered into involuntarily, unknowingly, or unintelligently.” Id.

      The record demonstrates that it would not be manifestly unjust to

disallow Anderson’s withdrawal of his guilty plea. Anderson made no claim

in his post-sentence motion that he did not enter his plea knowingly,

voluntarily or intelligently. He made no suggestion as to his innocence at his

combined guilty plea and sentencing hearing, and it was only after

sentencing that he claimed that he was innocent. A claim of innocence does

not meet the heightened standard for post-sentence plea withdrawal. See

Commonwealth v. Myers, 642 A.2d 1103, 1108 (Pa.Super.1994) ("A

defendant's post-sentence recantation of guilt does not rise to the level of


                                     -4-
J-S77027-14


prejudice on the order of manifest injustice sufficient to require that he be

permitted to withdraw his plea of guilty").

      In effect, Anderson claims that he lied to the trial court when he

admitted guilt in his written and oral plea colloquies.    By pleading guilty,

however, Anderson is bound by the statements he made in open court while

under oath, and he may not later assert grounds for withdrawing the plea

which contradict the statements he made during his plea colloquy.

Commonwealth v. Stork, 737 A.2d 789, 790-91 (Pa.Super.1999). Having

admitted during the guilty plea hearing that he shot the decedent, Anderson

cannot now claim that someone else did the shooting.

      Furthermore, the trial court did not have to hold a hearing before

denying Anderson’s post-sentence motion. In Commonwealth v. Cappelli,

489 A.2d 813 (Pa.Super.1985) (en banc), the appellant tendered a

negotiated guilty plea and then filed a post-sentence motion to withdraw his

guilty plea, asserting that his plea was involuntary due to his “age,

intelligence and standing.”    We held that the trial court did not err by

declining to hold a hearing: "[R]equir[ing] the court to conduct a hearing

based upon a simple repudiation of all that was said at the guilty plea

proceeding after sentencing, would depreciate the gravity which our

procedures attach to guilty plea proceedings." Cappelli, 489 A.2d at 818.

We also stated that it would be "an affront to the dignity of the [trial] court




                                     -5-
J-S77027-14


and orderly procedures to direct a hearing” on the "naked allegation" in the

defendant’s motion. Id.

     Cappelli observed that while a hearing might be necessary in

"borderline" cases, the court should not grant a hearing "every time a claim

is made that a guilty plea was improperly induced." Id. at 819; see also

Commonwealth v. Harris, 406 A.2d 778, 779 (Pa. Super. 1979) (plea

withdrawal petition alleging involuntary guilty plea properly denied without

hearing,   where   defendant   failed    to   assert   any   facts   demonstrating

involuntariness, and record of plea colloquy indicated colloquy was detailed

and extensive).    The present case is simply not a "borderline" case, given

that Anderson’s post-sentence motion merely offered an unsupported

assertion of innocence, and the written and oral guilty plea colloquies

unequivocally establish that he knowingly, voluntarily, and intelligently

tendered his plea.     Stork, supra, 737 A.2d at 791 ("a hearing is not

necessary where Appellant's motion is supported by facts that are in direct

variance with his unequivocal record responses at the time of plea").

     For these reasons, we affirm the order denying Anderson’s post-

sentence motion.

     Judgment of sentence affirmed.




                                        -6-
J-S77027-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2014




                          -7-